DETAILED ACTION
This office action is in response to the application filed on 09/19/2016. Claims 1-20 are pending in this application. Claims 1-20 are subjected to restriction and election requirement.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.        Claims 1-10 are drawn to a system for testing and generating test scores from a first and second risk models via an audit computing environment separate from a production computing environment with a pool of computing devices using a plurality of data processing transactions from at least a portion of data traffic processed by a different pool of computing device in the production computing environment, determining whether the first risk model detects an increased amount of fraud over the second model, classified in CPC G06N 20/00.
B.        Claims 11-16 are drawn to a method for testing a plurality of risk models using a particular data processing transaction that caused a timeout of a risk analysis system based on an execution time of the particular data processing transaction with a pool of computing device in a production computing environment; testing the particular data processing transaction with the plurality of risk models using at least a portion of data traffic processed by a different pool of computing devices corresponding to an audit computing environment separate from the production computing environment; determining a plurality of execution times for processing the particular data processing transaction by the plurality of risk models based on the testing; and comparing the plurality of execution times to the execution time of the particular data processing transaction in the production computing environment, classified in CPC H04L 63/1425.     
C.        Claims 17-20 are drawn to a method for determining an amount of variation in past execution times for performing a risk analysis of past data processing transactions over a first time period by a risk analysis system; monitoring a risk model of the risk analysis system over a second time period using the amount of variation; detecting, based on the monitoring, that an execution time of a data processing transaction processed using the risk model to perform the risk analysis exceeds the amount of variation; and flagging data processing transaction(s) or the risk model(s) based on the detecting, classified in CPC H04L 63/1433.   
	The inventions are distinct, each from the other because:
4.	Inventions A, B, and C are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable. In the instant case, the subcombination A is directed to the specific steps of testing a plurality of data processing transactions using two risk models to detect an increased amount of fraud; subcombination B is directed to the specific steps of determining execution times for processing a particular data processing transaction by a plurality of risk models; subcombination C is directed to the specific steps of determining an execution time of a data processing transaction processed using a risk model to perform the risk analysis exceeds the amount of historic variation. Although all three subcominations make use of risk models, they are different ways of using variable numbers of risk models to achieve different objectives. 
Subcombination A can be used separately to test a plurality of data processing transactions using two risk models to detect an increased amount of fraud, which is not needed in determining execution times for processing a particular data processing transaction using a plurality of risk models in subcombination B. The testing of a plurality of data processing transactions using two risk models to detect an increased amount of fraud is also not required in determining an execution time variation of a data processing transaction using one risk model in subcombination C.
Subcombination B can be used separately to determine execution times for processing a particular data processing transaction using a plurality of risk models, which is not needed in testing a plurality of data processing transactions using two risk models to detect an increased amount of fraud in subcombination A. The determining of execution times for processing a particular data processing transaction using a plurality of risk models is also not required in determining an execution time variation of a data processing transaction using one risk model in subcombination C.
Subcombination C can be used separately to determine an execution time variation of a data processing transaction using one risk model, which is not needed in testing a plurality of data processing transactions using two risk models to detect an increased amount of fraud in subcombination A. The determining of execution times for processing a particular data processing transaction using one risk model is also not required in determining execution times for processing a particular data processing transaction using a plurality of risk models in subcombination B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435                                                                                                                                                                                                        

/BEEMNET W DADA/Primary Examiner, Art Unit 2435